THE COURT.
The appellant was convicted in the Superior Court of San Joaquin County of the crime of a violation of sections 286, 288a and 245 of the Penal Code of the State of California, felonies.
The transcript on appeal was filed in this court December 30, 1938. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on March 7, 1939. No appearance was made for appellant at the time the ease was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.